Citation Nr: 0700530	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for an eye disorder 
other than postoperative residuals of a cataract, left eye, 
including as secondary to service-connected Type 2 diabetes 
mellitus with diabetic nephropathy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostatitis.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy, left lower extremity, evaluated as 10 percent 
disabling prior to August 23, 2005, and as 40 percent 
disabling therefrom.  

5.  Entitlement to an increased evaluation for peripheral 
neuropathy, right lower extremity, evaluated as 10 percent 
disabling prior to August 23, 2005, and as 40 percent 
disabling therefrom.  

6.  Entitlement to an evaluation in excess of 20 percent for 
Type 2 diabetes mellitus with diabetic nephropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1952 to October 
1955, from June 1958 to July 1958, and from January 1965 to 
September 1982.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2002 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cheyenne, Wyoming and Waco, Texas.  

In a written statement received at the RO in January 2006, 
the veteran appears to be raising a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  The Board refers this matter to the RO for 
appropriate action.

The Board remands the claims of entitlement to service 
connection for an eye disorder other than postoperative 
residuals of a cataract, left eye, including as secondary to 
service-connected Type 2 diabetes mellitus with diabetic 
nephropathy, entitlement to an increased evaluation for 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling prior to August 23, 2005, and as 40 percent 
disabling therefrom, and entitlement to an increased 
evaluation for peripheral neuropathy, right lower extremity, 
evaluated as 10 percent disabling prior to August 23, 2005, 
and as 40 percent disabling therefrom, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being remanded.

2.  The veteran does not currently have prostate cancer.

3.  The RO denied the veteran entitlement to service 
connection for prostatitis in a rating decision dated January 
2002.

4.  The RO notified the veteran of the January 2002 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

5.  The evidence received since January 2002 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for prostatitis and raises a reasonable possibility of 
substantiating that claim.  

6.  Prostatitis is related to the veteran's active service.

7.  The veteran's diabetes mellitus requires oral medication, 
a restricted diet and regulation of activities, but not 
insulin.  




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The January 2002 rating decision, in which the RO denied 
the veteran entitlement to service connection for 
prostatitis, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for prostatitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  Prostatitis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).

5.  The criteria for entitlement to an evaluation in excess 
of 20 percent for Type 2 diabetes mellitus with diabetic 
nephropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.119, Diagnostic Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated July 2004 and January 
2005, before initially deciding those claims in a rating 
decision dated April 2005.  The timing of such notices 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Kent.  In the aforementioned notice letters, the RO 
acknowledged the claims being decided, notified the veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  With regard to the veteran's claim to reopen, the RO 
defined "new" and "material" evidence and identified the 
basis of the RO's last denial of the veteran's claim for 
service connection for prostatitis.  The RO also identified 
the evidence it had received in support of all of the claims 
being decided and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to 
be assigned increased evaluations.  However, the veteran is 
not prejudiced as a result thereof.  Bernard, 4 Vet. App. at 
394.  As explained below, with regard to the claim for 
service connection for prostatitis, service connection may be 
granted.  Therefore, after the RO effectuates the Board's 
decision on this claim, it will provide the veteran all 
information necessary for the veteran to understand the 
disability evaluation and effective date assigned the grant 
of service connection and an opportunity for the veteran to 
respond to the RO's action.  With regard to the remaining 
claims being remanded, neither service connection, nor an 
increased evaluation may be granted.  Therefore, any question 
relating to the appropriate disability evaluation or 
effective date to be assigned a grant of service connection 
or an increased evaluation is moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the etiology 
and severity of the disabilities at issue in this appeal.  
The veteran now claims that the reports of these examinations 
are inadequate for deciding his claim for an increased 
evaluation for diabetes mellitus with diabetic nephropathy.  
He specifically questions the competency of the examiners who 
conducted the VA examinations and insists that a physician 
who specializes in diabetes should evaluate his diabetes and 
complications thereof.  The veteran also questions the 
medical basis of the RO's recharacterization of his service-
connected diabetes mellitus to include nephropathy.  

The Board acknowledges the veteran's assertions, but does not 
agree that an additional examination is necessary to decide 
the veteran's claim for an increased evaluation for diabetes.  
As explained in greater detail below, this claim involves the 
question of whether the veteran's diabetes requires insulin.  
With regard to this question, the veteran's assertions and 
the medical evidence of record are consistent.  Accordingly, 
there is no need to obtain an opinion of a specialist 
concerning this matter.  Rather, a physician who has no 
specialized training in diabetes is competent to determine 
whether an individual is using insulin.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Claim for Service Connection

The veteran claims entitlement to service connection for a 
prostate disorder described, in part, as prostate cancer.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for malignant tumors if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  See also 38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, no medical professional diagnosed the veteran 
with prostate cancer during service.  According to the 
veteran's service medical records, however, the veteran 
received treatment for prostate complaints (attributed to 
prostatitis) during his first period of active duty.  In 
addition, on retirement examination conducted in May 1982, an 
examiner noted that the veteran had prostatic hypertrophy.

Since discharge, the veteran has received VA and private 
treatment for multiple medical complaints and undergone VA 
examinations of multiple medical conditions.  During 
treatment visits and examinations, the veteran reported a 
history of prostatitis and/or expressed prostate-related 
complaints, but no medical professional diagnosed prostate 
cancer.  Twice, physicians initially diagnosed possible 
prostate cancer based on laboratory findings, but 
subsequently ruled out such a diagnosis.  In 1993, 2000, 2001 
and 2004, prostate ultrasounds and biopsies revealed no 
malignancy.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he has prostate cancer.  Such 
assertions may not be considered competent evidence of a 
current disability as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran has prostate cancer, the Board 
concludes that such condition was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The veteran's claim for service connection for 
prostate cancer is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of such claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

B.  Claim to Reopen

The veteran also claims entitlement to service connection for 
prostatitis.  The RO previously denied the veteran's claim of 
entitlement to service connection for such a condition in a 
rating decision dated January 2002.  The RO denied the claim 
on the basis that there was no evidence in the record 
establishing that prostatitis was incurred in or aggravated 
by service.  In deciding the claim, the RO considered the 
veteran's service medical records and post-service treatment 
records and reports of VA examinations.  

In a letter dated the same month, the RO notified the veteran 
of the January 2002 rating decision and of his appellate 
rights with regard to that decision.  Thereafter, however, 
the veteran did not appeal the decision to the Board.  The 
January 2002 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

The veteran attempted to reopen his claim for service 
connection for prostatitis by contacting the RO in January 
2004.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's January 2002 rating decision includes VA 
treatment records, health articles, reports of VA 
examinations, and the veteran's and his representative's 
written statements.  This evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for prostatitis.  In addition, it 
raises a reasonable possibility of substantiating that claim.  
This evidence, specifically, the veteran's post-service 
treatment records, establishes that the veteran's 
prostatitis, for which he was treated in service, is chronic.  
The lack of such evidence formed the basis of the RO's 
previous denial of the veteran's claim for service connection 
for prostatitis.   

Having determined that new and material evidence has been 
received, the Board may reopen such claim.  The Board may 
also decide this claim on its merits because, as explained 
above, VA satisfied its duty to assist the veteran in the 
development of this claim under the VCAA.

As previously indicated, while the veteran was serving on 
active duty, he received treatment for prostatitis.  Although 
an examiner failed to note such condition on the veteran's 
retirement from active duty, he acknowledged a history of 
such condition.  Since discharge, the veteran has continued 
to express prostate-related complaints and medical 
professionals have diagnosed prostatitis and characterized 
such condition as chronic.  

The Board finds such evidence sufficient to establish a 
relationship between the veteran's prostatitis, now known to 
be a chronic condition, and his active service, during which 
the condition initially manifested.  Based on this finding, 
the Board concludes that prostatitis was incurred during 
active service.  Inasmuch as the evidence supports the 
veteran's claim in this case, the claim must be granted.     

C.  Claim for an Increased Evaluation

The veteran claims entitlement to an increased evaluation for 
diabetes mellitus with diabetic nephropathy.  Disability 
evaluations are determined by evaluating the extent to which 
a service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In written statements submitted during the course of this 
appeal, the veteran asserts that the 20 percent evaluation 
assigned his diabetes does not accurately reflect the 
severity of the symptomatology of that disease.  Allegedly, 
such symptomatology has worsened during the past couple of 
years, causing diminished energy and an inability to engage 
in simple exercise and necessitating an increase in 
medication from one to five pills.  Despite this increase, 
testing reportedly continues to show abnormal and rising 
blood sugar levels.

In a rating decision dated April 2005, the RO recharacterized 
the veteran's service-connected diabetes mellitus to include 
diabetic nephropathy based on the report of VA examination 
conducted in August 2004.  That report includes a diagnosis 
of mild diabetic nephropathy manifested by microalbuminuria 
and a VA examiner's comment that microalbuminuria is commonly 
a sign of renal vascular disease.  Inasmuch as the record 
includes no evidence of symptoms manifesting secondary to 
such disease, the RO indicated in its rating decision that it 
was considering the diabetic nephropathy to be noncompensable 
and part of the diabetic process.  

The RO has evaluated the veteran's diabetes mellitus with 
diabetic nephropathy as 20 percent disabling pursuant to 
Diagnostic Code (DC) 7913.  DC 7913 provides that a 20 
percent evaluation is assignable for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assignable for diabetes mellitus requiring 
insulin and a restricted diet and regulation of activities.  
38 C.F.R. § 4.119, DC 7913 (2005).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's diabetes disability picture does not more 
nearly approximate the criteria for an evaluation in excess 
of 20 percent under DC 7913.    

Testing first revealed that the veteran had a high glucose 
level in 1993.  In 1997, the veteran began to complain of 
burning feet.  In 1999, further testing confirmed diabetes.  
Since then, the veteran has received treatment for, and 
undergone VA examinations of, his diabetes.  

As of November 2000, when the veteran underwent a VA diabetes 
mellitus examination, he was on no medication for diabetes 
and was undergoing evaluations to determine whether diet and 
exercise were sufficient to control his diabetes.  During 
subsequent treatment visits and examinations, including those 
conducted in May 2001, April 2004, August 2004 and August 
2005, medical professionals noted that the veteran was on 
oral medication for his diabetes, but not insulin.  During 
this time period, the veteran continued to exercise.  During 
VA outpatient treatment visits in January and May of 2001, 
medical professionals noted that the veteran had good diet 
and exercise, including by bike, and that, because the 
weather had improved, he was continuing to exercise by 
walking.  Despite this, one medical professional indicated 
that the veteran needed to increase his exercise.  

According to the medical evidence of record, since the 
veteran first developed diabetes, that condition has 
worsened, necessitating an increase in medication, as 
alleged.  Moreover, this medication combined with the 
veteran's diet and exercise have become less effective in 
controlling his diabetes.  In 2001, medical professionals 
noted that the veteran's diabetes was well controlled.  More 
recently, however, medical professionals have indicated that 
the veteran's diabetes is fairly or poorly controlled.  They 
have not noted any symptoms secondary to the veteran's 
diabetic nephropathy.

Although the veteran's diabetes mellitus has worsened, as 
alleged, it does not yet require insulin.  Rather, it 
requires oral medication, a restricted diet and regulation of 
activities.  Based on this fact and because the record fails 
to show any symptoms secondary to the veteran's diabetic 
nephropathy, an evaluation in excess of 20 percent may not be 
assigned under DC 7913.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his diabetes disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
20 percent evaluation is the most appropriate given the 
medical evidence of record.

In light of the foregoing finding, the Board concludes that 
the criteria for an evaluation in excess of 20 percent for 
Type 2 diabetes mellitus with diabetic nephropathy have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but there 
is not an approximate balance of positive and negative 
evidence of record.  Therefore, reasonable doubt could not be 
resolved in the veteran's favor.  Rather, as a preponderance 
of the evidence is against this claim, such claim must be 
denied.


ORDER

Service connection for prostate cancer, including as 
secondary to herbicide exposure, is denied.

Service connection for prostatitis is granted.

An evaluation in excess of 20 percent for Type 2 diabetes 
mellitus with diabetic nephropathy is denied.




REMAND

The veteran also claims entitlement to service connection for 
an eye disorder other than postoperative residuals of a left 
eye cataract on the basis that such a disorder is secondary 
to his service-connected diabetes mellitus and entitlement to 
increased evaluations for peripheral neuropathy of the lower 
extremities.  Additional action is necessary before the Board 
decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's eyes is necessary.  The RO 
afforded the veteran examinations during the course of this 
appeal, but the reports of these examinations are inadequate 
to decide the veteran's claim for service connection for an 
eye disorder.  They do not indicate whether the veteran's 
glaucoma and bilateral vision problems, noted since the most 
recent VA examination conducted in October 2004, are related 
to his service or service-connected diabetes mellitus, or 
constitute postoperative residuals of his service-connected 
left eye cataract.  Further medical inquiry is necessary on 
remand so that the Board can understand fully the nature of 
any eye disability shown to exist.  

Further medical inquiry is also necessary to understand 
better the severity of the veteran's peripheral neuropathy of 
the lower extremities prior to August 24, 2005.  During that 
time period, the RO evaluated the peripheral neuropathy in 
each of the veteran's lower extremity as 10 percent disabling 
pursuant to DCs 8520 and 8720.  Under those DCs, a 10 percent 
evaluation was assignable for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent evaluation was assignable 
for moderate incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DCs 8520, 8720 (2005).  As the record 
stands, it is unclear whether, prior to August 24, 2005, the 
veteran's peripheral neuropathy disability pictures more 
nearly approximated the criteria for 10 or 20 percent 
evaluations.  A medical opinion addressing this matter is 
thus needed on remand.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Afford the veteran an eye examination 
for the purpose of determining the 
etiology of any eye disability shown to 
exist.  Provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
undertaken, the examiner should:

a) diagnose all eye disorders 
shown to exist, including, if 
appropriate, glaucoma; 

b) identify all symptoms that 
manifest secondary to the above 
disorders; 

c) distinguish the 
postoperative residuals of the 
veteran's left eye cataract 
from all other eye symptoms 
shown to manifest; 

d) opine whether all eye 
symptoms other than the 
postoperative residuals of the 
left eye cataract are at least 
as likely as not due to the 
veteran's active service or his 
service-connected diabetes 
mellitus; and

e) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Obtain a medical opinion in support 
of the veteran's claims for increased 
evaluations for peripheral neuropathy of 
the lower extremities.  The purpose of 
obtaining such an opinion is to determine 
the severity of the peripheral neuropathy 
prior to August 24, 2005.  Provide the 
examiner with the veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following such 
review, the examiner should:

a) indicate whether, prior to 
August 24, 2005, the veteran 
had peripheral neuropathy or 
neuralgia of the lower 
extremities;  

b) if so, identify the nerve(s) 
affected;  

c) indicate whether, prior to 
August 24, 2005, the peripheral 
neuropathy or neuralgia caused 
mild, moderate, or moderately 
severe incomplete paralysis of 
the affected nerve(s); and

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claims being remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



___________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


